Appeal Dismissed and Memorandum Opinion filed March 24, 2022.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-22-00046-CR

                  REGINALD WAYNE GUILLORY, Appellant

                                         V.
                        THE STATE OF TEXAS, Appellee

                    On Appeal from the 262nd District Court
                             Harris County, Texas
                        Trial Court Cause No. 746927D

                           MEMORANDUM OPINION

      The record reflects we lack jurisdiction over this appeal. Appellant is
attempting to bring an appeal in this court from the dismissal of his application for
writ of habeas corpus by the Texas Court of Criminal Appeals. See Tex. Code
Crim. Proc. art. 11.07. On February 16, 2022, this court notified the parties that the
appeal would be dismissed for lack of jurisdiction unless a party demonstrated that
the court has jurisdiction. The response fails to demonstrate that this court has
jurisdiction to entertain the appeal.
      We dismiss the appeal.


                                  PER CURIAM

Panel consists of Justices Wise, Poissant and Wilson.

Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2